IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1026
                             Filed January 27, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAMES D. AHERNS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Jeffrey L.

Larson (guilty plea) and Richard H. Davidson (sentence), Judges.



      James Aherns appeals after pleading guilty to possession of a controlled

substance with intent to deliver and forgery. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., McDonald, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                            2


BLANE, Senior Judge.

       James Aherns appeals after pleading guilty to possession of a controlled

substance with intent to deliver and forgery. See Iowa Code §§ 124.401(1)(c)(6),

715A.2(2)(b) (2011). He contends his pleas were not voluntarily, knowingly, and

intelligently entered because the trial court failed to ensure he was informed of

and understood the nature of the charges he was facing and his right to confront

and cross-examine witnesses against him. Because the trial court substantially

complied with these requirements as set forth in Iowa Rule of Criminal Procedure

2.8(2)(b), we affirm.

       I.     BACKGROUND FACTS AND PROCEEDINGS.

       In 2012, Aherns was facing criminal charges for possession of a controlled

substance with intent to deliver, failure to affix a tax stamp, forgery as a class “D”

felony, and possession of a controlled substance.             After arriving at a plea

agreement with the State, Aherns pled guilty to possession of a controlled

substance with intent to deliver and a lesser-included charge of forgery as an

aggravated misdemeanor. In return, the State dismissed the remaining charges.

       The trial court accepted Aherns’s guilty pleas and sentenced him to no

more than ten years in prison on the possession-with-intent-to-deliver charge and

two years on the forgery charge.          The court ordered the sentences to run

concurrently. Aherns then filed a timely notice of appeal. 1



1
  Ahrens did not file a motion in arrest of judgment challenging the voluntariness of his
guilty plea. This usually precludes a defendant’s right to challenge any defects in the
plea proceedings on appeal. However, the district court’s failure after accepting the plea
to inform Ahrens of the necessity of filing such a motion challenging his plea reinstates
his right to raise the issue directly on appeal. See State v. Oldham, 515 N.W.2d 44, 46
(Iowa 1994).
                                         3


       II.    SCOPE OF REVIEW.

       “When we consider a challenge to a guilty plea proceeding involving

constitutional safeguards, we make an independent evaluation of the

circumstances as shown by the entire record, which we review de novo.”

Oldham, 515 N.W.2d at 46.

       III.   KNOWING AND VOLUNTARY ENTRY OF GUILTY PLEA.

       A guilty plea is only valid if a defendant enters it voluntarily, knowingly,

and intelligently.   See State v. Philo, 697 N.W.2d 481, 488 (Iowa 2005).          A

knowing and voluntary guilty plea is one entered with a full understanding of the

consequences. State v. Boone, 298 N.W.2d 335, 337 (Iowa 1980). Iowa Rule of

Criminal Procedure 2.8(2)(b) details what the trial court must do to ensure a plea

is knowing and voluntary, and compliance ordinarily satisfies due process

requirements.    State v. Everett, 372 N.W.2d 235, 236 (Iowa 1985).          Aherns

argues the trial court failed to conform to two of the rule’s requirements by failing

to inform him of “[t]he nature of the charge to which the plea is offered” and “the

right to confront and cross-examine witnesses against [him].” Iowa R. Crim. P.

2.8(2)(b)(1), (4). Substantial—not strict—compliance with rule 2.8(2)(b) is all that

is required. State v. Kress, 636 N.W.2d 12, 21 (Iowa 2001).

       A. Nature of the charges.

       When informing a defendant of the nature of the charges, the court is not

required to review and explain each element of the crime. State v. Null, 836
N.W.2d 41, 49 (Iowa 2013). The extent of the court’s explanation varies with the

circumstances of each case. State v. Dryer, 342 N.W.2d 881, 884 (Iowa 1983).

We consider the complexity of the charge as well as the defendant’s education
                                          4

and experience. State v. Victor, 310 N.W.2d 201, 204 (Iowa 1981). “In addition,

the name given the offense may be sufficiently descriptive of its nature to obviate

further explanation.” Id.; see also State v. Watts, 225 N.W.2d 143, 145 (Iowa

1975). The question is whether the record as a whole shows the defendant

understood the elements of the crime and the nature of the charge. Philo, 697
N.W.2d at 488.

       It is apparent from viewing the record as a whole that Aherns understood

the nature of the charges.        When asked what he did to get charged with

possession with intent to deliver, Aherns replied, “I had the meth in my pocket,”

and admitted he possessed eight grams. He also admitted items associated with

the drug trade were found in his residence, including baggies, scales, and a

“significant amount” of currency. The court explained the State was alleging that

those items and the amount of methamphetamine he possessed meant Aherns

“must have been intending to sell or distribute that to someone else,” which

Aherns acknowledged he understood. The court then asked Aherns, “Do you

think that if this matter were to go to trial and the witnesses were to testify as

they’ve indicated in their minutes of testimony . . . a jury could be convinced that

that was your intention?”        Aherns answered, “Yes.”   The court substantially

complied with the requirements of rule 2.8(2)(b)(1) with regard to the possession-

with-intent-to-deliver charge.

       With regard to the forgery charge, Aherns alleges the colloquy was

insufficient because there was no discussion of his intent to defraud or injure.

See Iowa Code § 715A.2(1) (defining the crime of forgery as the commission of

certain acts “with intent to defraud or injure anyone, or with knowledge that the
                                       5


person is facilitating a fraud or injury to be perpetrated by anyone”).

However, the record shows Aherns understood the nature of the forgery

charge. When the court asked Aherns what he did to get charged with the

crime, he replied, “I had money in the house.” His attorney corrected him by

saying, “Fake money is what you mean.” When the court asked Aherns if that

is what he meant, he answered affirmatively. Although the element of “intent

to defraud or injure” was not discussed specifically, the word “fake” means “a

thing that is not genuine; a forgery or sham.”      Fake, Oxford Dictionaries,

http://www.oxforddictionaries.com/us/definition/american_english/fake      (last

visited Jan. 13, 2016). Our supreme court has held the name of the offense

of “uttering a forged instrument” is “descriptive of the nature thereof” such

that it would be “inconceivable” the defendant was without complete

understanding of the nature of the charge to which he was pleading guilty.

State v. Sargent, 210 N.W.2d 656, 660 (Iowa 1973); see also Hoskins v.

State, 246 N.W.2d 266, 268 (Iowa 1976) (“In Sargent, the word ‘forged’ in the

name of the offense, communicated to the defendant, connoted an intent to

defraud.”). We also note this was not the first time Aherns had been charged

with forgery for counterfeiting currency; he was arrested and charged with

forgery in 2004 after being found in possession of $2350 in counterfeit

money.   Finally, the minutes of evidence state that, in addition to several

sheets of paper with printed bills, officers located “several counterfeit bills

that were cut and ready to pass as real money.” See State v. Overbreckling,

235 N.W.2d 121, 122 (Iowa 1975) (noting that although the minutes of

evidence are usually relied upon to establish a factual basis for a guilty plea,
                                          6


it may also serve to set out the elements of the crime when it describes “in simple

and easy-to-understand terms how the crime was committed”).               Substantial

compliance with rule 2.8(2)(b)(1) was met with regard to the forgery charge.

       B. Right to confront and cross-examine witnesses.

       Aherns also argues the trial court failed to adequately inform him of his

right to confront and cross-examine witnesses against him. The knowing and

voluntary waiver of this right is constitutionally required. State v. Dowis, 224
N.W.2d 467, 469 (Iowa 1974). If the record does not provide an indication the

defendant was aware of and waived the right to confrontation, the conviction

must be set aside. Id. at 468-69.

       Here, the trial court informed Aherns of the rights he would be afforded if

he insisted on going to trial rather than pleading guilty and asked if Aherns

understood each. The court told Aherns that if he went to trial, he “could cross-

examine the State’s witnesses,” which Aherns indicated he understood.

Although this statement does not recite the rule 2.8(2)(b)(4) requirement that a

defendant be informed of “the right to confront and cross-examine witnesses”

verbatim, it substantially complies with the rule. See State v. Myers, 653 N.W.2d
574, 578 (Iowa 2002) (“Under the substantial-compliance standard, a trial court is

not required to advise a defendant of his rights using the precise language of the

rule; it is sufficient that the defendant be informed of his rights in such a way that

he is made aware of them.”).
                                         7


       Because the trial court sufficiently informed Aherns of his rights and the

effect of pleading guilty, we affirm Aherns’s convictions for possession with intent

to deliver and forgery.

       AFFIRMED.